Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out IDS items were not provided in English.

	There are numerous instances of illegible material in the specification as is apparent from the publication (eg paragraph 127). Applicant’s next response will correct or cancel the illegible material. Failure to do so will considered nonresponsive. Any correction must be accompanied by an explanation how the correction would have been an obvious correction to one of ordinary skill.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
aliphatic polycarbonate” means in claim 1, given that aryl groups are specifically called for in claims 2 and 3.
	Claim 4’s “formula (1)” is undefined.
Claim 5’s “R4” is not present in claim 1.
Claim 6’s “n” is not present in claim 1.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP03195729.
	The reference exemplifies (#25) a polyethercarbonate having pendant                  –CH2NH-Ph-CH=CH2 groups. Presumably the polyethercarbonate is thermally decomposable as virtually all polymers are thermally decomposable.

s 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105348505.
	The reference depicts (paragraph 15) a polycarbonate having a pendant              –CH2CH2-NH-R group. 
	
	In regards to applicant’s dependent claims:
	The “R” can be considered a “substituted” aryl group meeting formula (1).
The –CH2CH2-NH-R can be considered a “substituted” aryl group meeting formula (2).
Presumably the polycarbonate is thermally decomposable as virtually all polymers are thermally decomposable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	4/7/21